DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to papers filed 2/3/21.
Claims 21 and 32-40.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

The control of the boot process is handled by a specialized boot loader stored on a separate flash device in Duda. The processing to install patches are handled by the specialized boot loader. The boot loader is not part of the OS image and is therefore not part of the ramdisk; rather, it is a specialized process contained on a separate flash device that is interfaced to the machine and the image (ramdisk) during the hoot process of the image.
Conversely, Applicant, achieves the integration and modification to the loaded image by ramdisk code present in the image, which controls the patch updates to the image housed on the ramdisk. There is no specialized boot loader required and no specialized flash device required; both the specialized boot loader and the flash device is required in Duda. Duda does not provided a self fixing ramdisk that processed code during a boot to force its image to be updated during the boot process. (5th-6th par. on pg. 7)

While Duda does not explicitly disclose the boot loader “provided on a ramdisk”, the rejection asserts that it would have been obvious in view of Vishwanath (e.g. par. [0044] “the boot image loaded into ramdisk”). More specifically, Vishwanath teaches a process by which instructions provided on a ramdisk are executed to provide a boot process for installation of an operating system and corresponding additional software (see e.g. par. [0044] “boots from the boot image loaded into ramdisk”, par. [0047] “The automatic execution file … that resides in the … ramdisk … creates a larger RAMDISK … extracts the system ID tools … switches command.com to 

The other references of the combination besides Du da were not relied upon for this aspect of the claims, rather, Duda is relied upon with its independent specialized boot loader provided on a separate flash device during the boot of the image. (4th par. on pg. 8)

It is noted that similar limitations were previously addressed in view of Vishwanath (see e.g. pp. 6-7 of the action mailed 11/3/20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23, 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0144538 to Duda et al. (Duda) in view of US 2009/0007105 to Fries et al. (Fries) in view of “Building modules for a precompiled kernel” (Linux) in view of US 2005/0177829 to Vishwanath (Vishwanath).

Claim 21: Duda discloses a method, comprising: 
identifying, by instructions of a temporary file system, a release of an Operating System (OS) associated with a machine during a boot process (par. [0014] “a boot loader is loaded and executed … read the operating system image from flash … the boot loader itself performs the above steps”); 
obtaining, by the instructions of the temporary file system, a directory hierarchy used with the release (par. [0014] “read the operating system image from flash”); 
acquiring, by the instructions of the temporary file system, a module for the OS that supports the release (par. [0014] “patches are read form the flash memory”); 
creating, by the instructions of the temporary file system, the directory hierarchy in a root file system of the OS without rebuilding the root file system being maintained in memory after determining the root file system needs the directory hierarchy (par. [0014] “stores it in RAM as a root file system”); 
managing and maintaining, by the instructions of the temporary file system, a machine image independently from the boot code and the kernel for the OS (Fig. 1, 102 “separately in flash, not modifying the original base image of OS”, Fig. 3, 308 “BIOS Aboot firmware”); and 
injecting, by the instructions of the temporary file system and subsequent to an initial boot sequence, the module into the root file system for supporting the release of the OS needed by the VM without recreating or rebuilding the machine image of the cloud processing 

Duda does not disclose identifying a release of the Operating System (OS) associated with a Virtual Machine (VM) within a cloud processing environment; and
creating the directory hierarchy after determining the root file system needs the directory hierarchy based on a vermagic string associated with a kernel for the OS of the cloud processing environment.

Fries discloses identifying a release of an Operating System (OS) associated with a Virtual Machine (VM) within a cloud processing environment (par. [0064] “The rendered VM image is analyzed 4040 to determine its … version information”); and
creating the directory hierarchy after determining the root file system needs the directory hierarchy based on version information associated with a kernel for the OS of the cloud processing environment (par. [0066] “an update engine operates 412 on the rendered VM image”, par. [0067] “indicated updates are applied”).

It would have been obvious at the time of invention to identify a release of an OS associated with a VM (Fries par. [0064] “The rendered VM image is analyzed 4040 to determine its … 

Duda and Fries do not explicitly teach the version information is a vermagic string.

Linux teaches version information stored as a vermagic string (see e.g. pg. 1, par. 5, “Version data are inserted in your module when it is liked against the init/vermagic.o file. To inspect version magics and other strings stored in a given module, issue the modinfo module.ko command”)

It would have been obvious at the time of invention to determine version information based on a vermagic string (Linux pg. 1, par. 5, “Version data … version magics and other strings”, Fries par. [0064] “version information”). Those of ordinary skill in the art would have been motivated to do so as a known means of retrieving such information in a Linux environment.

Duda, Fries and Linux do not explicitly teach the instructions provided on a ramdisk; and
identifying a release of the OS during load of a ramdisk. 



It would have been obvious at the time of invention provide instructions one a ramdisk to perform the method during load of, and by a process defined in a ramdisk (Vishwanath par. [0044] “the target boots form the boot image loaded into ramdisk”). Those of ordinary skill in the art would have been motivated to do so as a known mechanism for booting a machine which would have produced only the expected results (i.e. booting from a ramdisk). 

Claim 23: Duda, Fries, Linux and Vishwanath teach the method of claim 21, wherein injecting further includes replacing an existing module with the module within the OS (Fries par. [0067] “updating any files for which a newer version is indicated").

Claim 27: Duda, Fries, Linux and Vishwanath teach the method of claim 21, wherein identifying further includes identifying the release when the OS is booted for the VM (Fires par. [0069] “the VM is to be activated and updated 418”).

Claim 28: Duda, Fries, Linux and Vishwanath teach the method of claim 21, wherein acquiring further includes determining that files present in the directory hierarchy are missing from the root file system (Fries par. [0009] “updates that are missing”).

Claim 29: Duda, Fries, Linux and Vishwanath teach the method of claim 28, wherein determining further includes identifying the files as particular files that are to be processed within the VM with the release (Fries par. [0050] “an operating system … require an update”).

Claim 30: Duda, Fries, Linux and Vishwanath teach the method of claim 28, wherein determining further includes determining the file missing from the directory hierarchy by comparing particular files in the release against existing files in the machine image for the file system (Fries par. [0064] “The updated information is checked against the current status of the various software constructs”). 

Claim 31: Duda, Fries, Linux and Vishwanath teach the method of claim 21 further comprising, assigning, by the instructions of the temporary file system, a unique identity to the release for the OS having the kernel module that supports the directory hierarchy integrated into the file system for the VM (Fries par. [0061] “metadata information may describe and identify the VHDs”).

Claims 24-26, 32-33 and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0144538 to Duda et al. (Duda) in view of US 2009/0007105 to Fries et al. (Fries) in view of “Building modules for a precompiled kernel” (Linux) in view of US 2005/0177829 to Vishwanath (Vishwanath) in view of US 2009/0144538 to Akgul et al. (Akgul)  

Claim 24: Duda, Fries, Linux and Vishwanath teach the method of claim 23, but do not explicitly teach replacing further includes changing a pointer that points to the existing module to point to the module.

Akgul teaches replacing further includes changing a pointer that points to the existing module to point to the module (Akgul par. [0040] “when the new or updated module is loaded into the kernel space … the location of the module data is written to the global offset table”)

It would have been obvious at the time of invention to perform the replacing (Fries par. [0067] “updating any files for which a newer version is indicated") by changing a pointer (Akgul par. [0040] “the location of the module data is written to the global offset table”). Those of ordinary skill in the art would have been motivated to do so in order to provide for updating that “do[es] not require a reboot or recompilation of the operating system” (Akgul par. [0011]).

Claim 25: Duda, Fries, Linux and Vishwanath teach the method of claim 21, but do not explicitly teach the injecting further includes dynamically adding the module as a new module within the OS.

Akgul teaches injecting including dynamically adding the module as a new module within the OS (Akgul par. [0032] “runtime installation … of kernel modules”).



Claim 26: Duda, Fries, Linux and Vishwanath teach the method of claim 21, but do not explicitly teach wherein injecting further includes adding additional modules into the OS for supporting features of the directory hierarchy. 

Akgul teaches injecting including adding additional modules into the OS for supporting features of the directory hierarchy (Akgul par. [0032] “runtime installation … of kernel modules”, par. [0036] “modules for supporting an application”). 

It would have been obvious at the time of invention to perform the injecting (Duda par. [0014] “installed in RAM over the root file system”) by dynamically adding modules into the OS for supporting features of the directory hierarchy (Akgul par. [0032] “runtime installation … of kernel modules”, par. [0036] “modules for supporting an application”). Those of ordinary skill in the art would have been motivated to do so in order to provide for updating that “do[es] not require a reboot or recompilation of the operating system” (Akgul par. [0011]).

Claim 32: Duda discloses a method, comprising: 
comparing, by instructions of a temporary file system, a machine image of a file system of an Operating System (OS) machine against a running file system when the OS is loaded into an environment from a boot process (par. [0014] “read the operating system image from flash”, par. [0014] “the boot loader itself performs the above steps”); 
identifying, by instructions of a temporary file system, at least one file present in the machine image and missing from the running file system in response to the comparing (par. [0014] “patches are read form the flash memory”); 
injecting, by instructions of a temporary file system, an update into the OS that supports the file in response to the identifying after an initial boot sequence for the OS (par. [0014] “patches are read form the flash memory … and installed in RAM over the root file system”); 
managing and maintaining, by instructions of a temporary file system, a machine image independently from the boot code for the VM and a kernel for the OS (Fig. 1, 102 “separately in flash, not modifying the original base image of OS”, Fig. 3, 308 “BIOS Aboot firmware”); and 
updating, by instructions of a temporary file system, the running file system with the at least one file without rebuilding the running file system and without recreating or rebuilding the machine image and without changing the boot code (par. [0014] “patches are … installed in RAM over the root file system”, Fig. 1, 102 “separately in flash, not modifying the original base image of OS”, Fig. 3, 308 “BIOS Aboot firmware”).

Duda does not disclose the OS is used by a virtual machine (VM) or a file system of a cloud processing environment; or


Fries teaches comparing a file system of an OS used by a VM (par. [0064] “The rendered VM image is analyzed to determine its … version information”) and a file system of a cloud processing environment (par. [0061] “the file-system data”) using a version information of a kernel for the OS (par. [0064] “version information”).

It would have been obvious at the time of invention to compare a machine image of an OS associated with a VM (Fries par. [0064] “The rendered VM image is analyzed 4040 to determine its … version information”) with a file system of a cloud processing environment (Fries par. [0061] “the file-system data”) using version information of the kernel (Fires par. [0064] “version information”). Those of ordinary skill in the art would have been motivated to do so to identify desired patches and provide Duda’s updating functionality within a cloud environment (Fries par. [0009] “a VM may be flagged as needing a specific update”, Duda par. [0023] “desired patches”).

Duda and Fries do not explicitly teach the version information is a vermagic string.

Linux teaches version information stored as a vermagic string (see e.g. pg. 1, par. 5, “Version data are inserted in your module when it is liked against the init/vermagic.o file. To inspect version magics and other strings stored in a given module, issue the modinfo module.ko command”).

It would have been obvious at the time of invention to determine version information based on a vermagic string (Linux pg. 1, par. 5, “Version data … version magics and other strings”, Fries par. [0064] “version information”). Those of ordinary skill in the art would have been motivated to do so as a known means of retrieving such information in a Linux environment.

Duda, Fries and Linux do not explicitly teach the instructions provided on a ramdisk;
performing the comparison when the OS is loaded into a cloud processing environment from the ramdisk; 
wherein the method is performed by a process defined in the ramdisk. 

Vishwanath teaches instructions provided on a ramdisk (par. [0044] “boot image loaded into ramdisk”) for performing a boot process performed during the load of a ramdisk and performed by a process defined in the ramdisk (par. [0044] “the target boots form the boot image loaded into ramdisk”).

It would have been obvious at the time of invention to perform the method during load of, and by a process defined in a ramdisk (Vishwanath par. [0044] “the target boots form the boot image loaded into ramdisk”). Those of ordinary skill in the art would have been motivated to do so as a known mechanism for booting a machine which would have produced only the expected results (i.e. booting from a ramdisk). 



Akgul teaches injecting kernel modules into an operating system (e.g. par. [0032] “any kernel module of the operating system can be dynamically loaded at runtime without necessitating a reboot or recompilation of the system”).

It would have been obvious at the time of invention to inject the module into the root file system (Fries par. [0067] “indicated updates are applied", Akgul par. [0032] “any kernel module … can be dynamically loaded”). Those of ordinary skill in the art would have been motivated to do so in order to provide for updating that “do[es] not require a reboot or recompilation of the operating system” (Akgul par. [0011]).

Claim 33: Duda, Fries, Linux, Vishwanath and Akgul teach the method of claim 32, wherein comparing further includes initiating the comparing upon an attempted reboot of the OS (Fires par. [0069] “the VM is to be activated and updated 418”).

Claim 35: Duda, Fries, Linux, Vishwanath and Akgul teach the method of claim 32, wherein injecting further includes obtaining the kernel module from the machine image (Fries par. [0062] “the files within the virtual machine image may be available").

Claim 36: Duda, Fries, Linux, Vishwanath and Akgul teach the method of claim 32, wherein injecting further includes searching and locating the kernel module in response to identifying 

Claim 37: Duda, Fries, Linux, Vishwanath and Akgul teach the method of claim 32 further comprising assigning a unique identity to the file system having the updated at least one file (par. [0061] “metadata information may describe and identify the VHDs”).

Claim 38: Duda discloses a system, comprising: 
at least one physical processor can be configured to execute program instructions of a temporary file system (par. [0014] “the boot loader”), which when executed cause the at least one physical processor to: 
identify a modification to an operating system (OS) during a load of the machine from a boot process (par. [0014] “patches are read form the flash memory”, par. [0014] “the boot loader itself performs the above steps”); 
obtain a directory hierarchy not supported in a root file system of the cloud processing environment (par. [0014] “stores it in RAM as a root file system”); 
inject code into the OS that supports the directory hierarchy after an initial boot sequence (par. [0014] “patches are read form the flash memory … and installed in RAM over the root file system”); 
manage and maintain a machine image independently from the boot code for the at least one machine and the kernel for the OS with respect to the kernel module 
update the root file system with the directory hierarchy (par. [0014] “patches are read form the flash memory … and installed in RAM over the root file system”) without rebuilding the root file system of the processing [environment] and without recreating or rebuilding the machine image and without changing the boot code (Fig. 1, 102 “separately in flash, not modifying the original base image of OS”, Fig. 3, 308 “BIOS Aboot firmware”).

Duda does not disclose:
a cloud computing environment; 
a plurality of Virtual Machines (VMS) configured to process within the cloud computing environment; 
at least one physical processor within the cloud computing environment; 
an operating system (OS) used by at least one of the VMs; and 
identifying the modification using a vermagic string associated with a kernel of the OS. 

Fries teaches:
a cloud computing environment (Fig. 2B); 
a plurality of Virtual Machines (VMS) configured to process within the cloud computing environment (Fig. 2B, Virtual Machine 108 and 110); 

an operating system (OS) used by at least one of the VMs (par. [0050]); and
identifying the modification using version information associated with a kernel of the OS (par. [0064] “The rendered VM image is analyzed 4040 to determine its … version information”). 

It would have been obvious at the time of invention to compare a machine image of an OS associated with a VM (Fries par. [0064] “The rendered VM image is analyzed 4040 to determine its … version information”) with a file system of a cloud processing environment (Fries par. [0061] “the file-system data”). Those of ordinary skill in the art would have been motivated to do so to identify desired patches and provide Duda’s updating functionality within a cloud environment (Fries par. [0009] “a VM may be flagged as needing a specific update”, Duda par. [0023] “desired patches”).

Duda and Fries do not explicitly teach the version information is a vermagic string.

Linux teaches version information stored as a vermagic string (see e.g. pg. 1, par. 5, “Version data are inserted in your module when it is liked against the init/vermagic.o file. To inspect version magics and other strings stored in a given module, issue the modinfo module.ko command”).



Duda, Fries and Linux do not explicitly teach the instructions provided on a ramdisk; and
loading the at least one VM from a ramdisk. 

Vishwanath teaches instructions provided on a ramdisk par. [0044] “boot image loaded into ramdisk”) for performing a boot process performed during the load of a ramdisk and performed by a process defined in the ramdisk (par. [0044] “the target boots form the boot image loaded into ramdisk”).

It would have been obvious at the time of invention to perform the method during load of, and by a process defined in a ramdisk (Vishwanath par. [0044] “the target boots form the boot image loaded into ramdisk”). Those of ordinary skill in the art would have been motivated to do so as a known mechanism for booting a machine which would have produced only the expected results (i.e. booting from a ramdisk). 

Duda, Fries and Vishwanath do not explicitly teach injecting a kernel module into the OS.



It would have been obvious at the time of invention to inject the module into the root file system (Fries par. [0067] “indicated updates are applied", Akgul par. [0032] “any kernel module … can be dynamically loaded”). Those of ordinary skill in the art would have been motivated to do so in order to provide for updating that “do[es] not require a reboot or recompilation of the operating system” (Akgul par. [0011]).

Claim 39: Duda, Fries, Linux, Vishwanath and Akgul teach the system of claim 38, wherein the instruction to identify the modification is identified during a boot of the at least one VM (par. [0069] “the VM is to be activated and updated 418”).

Claim 40: Duda, Fries, Linux, Vishwanath and Akgul teach the system of claim 38, wherein the instruction to inject the kernel module further includes locating the kernel module in response to at least one file in the directory hierarchy (Fries par. [0072] “The update information may be obtained remotely, for example via the internet”).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0144538 to Duda et al. (Duda) in view of US 2009/0007105 to Fries et al. (Fries) in view of “Building modules for a precompiled kernel” (Linux) in view of US 2005/0177829 to Vishwanath (Vishwanath) in view of US 2009/0144538 to Akgul et al. (Akgul) in view of Official Notice.

Claim 34: Duda, Fries, Vishwanath and Akgul teach the method of claim 32, wherein injecting further includes requesting the kernel module from a remote source (Fries par. [0072] “The update information may be obtained remotely, for example via the internet”).

Duda, Fries and Vishwanath do not explicitly teach the remote source is a third-party service.

It is officially noted that third-parties were commonly known in the art as sources of new and updated software.

It would have been obvious at the time of invention to request the kernel module (Fries par. [0072] “The update information may be obtained … via the internet”) form a third-party service. Those of ordinary skill in the art would have been motivated to do so as a known means of retrieving the update which would have produced only the expected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0089995 to Kerr et al. teaches a boot loader provided by a ramdisk (see e.g. par. [0053]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D MITCHELL/Primary Examiner, Art Unit 2199